ON REHEARING
PER CURIAM.
Appellee, Marcum, in his application for rehearing, among other things, asked the court to extend its opinion to show that the judgment was reversed only as to appellees Forsburg and Marcum. In our original opinion, we did say:
“We cannot tell from the record whether chaíge B-23 was requested by Defendant Forsburg, or by Defendant Marcum, but in any event, the cause is due to be reversed as to both appellees since the judgment appealed from was joint, and we have reached the conclusion, under all the circumstances, that the ends of justice would be best sub-served by a reversal of the judgment in its entirety. McGowin v. Howard, 246 Ala. 553, 21 So.2d 683 (1945).”
We correct this statement to read as follows:
“We cannot tell from the record whether charge B-23 was requested by Defendant Forsburg, or by Defendant Marcum, but in any event, the cause is due to be reversed as to both appellees since the judgment appealed from was joint, and we have reached the conclusion, under all the circumstances, that the ends of justice would be best sub-served by a reversal of the judgment as to both appellees Marcum and Forsburg. McGowin v. Howard, 246 Ala. 553, 21 So. 2d 683 (1945).”
Original opinion corrected. Application for rehearing overruled.
LAWSON, MERRILL, HARWOOD, MADDOX and McCALL, JJ., concur.